FELICIA PITRE
                           DALLAS COUNTY DISTRICT CLERK
                                                                                             FILED IN
                                                                                      5th COURT OF APPEALS
VIRGINIA ETHERLY
                                                                                          DALLAS, TEXAS
CHIEF DEPUTY                                                                          8/11/2015 2:26:13 PM
                                                                                            LISA MATZ
                                                                                              Clerk
LISA MATZ                                                                             August 11, 2015
Clerk of the Court, Court of Appeals
Fifth District of Texas at Dallas
George L. Allen Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202


               TRIAL COURT CAUSE NO.:                      DC-14-05965
               COURT OF APPEAL CASE NO.:                   05-15-00942-CV

               APPELLANT:                                  Christopher Kollack & Douglas F Atkinson
               APPELLEE:                                   Caliber Home Loans Inc., et al

               APPELLANT ATTORNEY:                         Michael K Russell
                                                           Michael K Russell Attorney at Law
               SBOT NO.:                                   17420700
               ADDRESS:                                    1008 W Pioneer Pkwy.
                                                           Arlington, Texas 76013

               TELEPHONE NUMBER:                           817-860-5563
               FAX NUMBER:                                 817-265-7713

Dear Ms. Matz:

In reference to the above styled and numbered cause, The District Clerk is asking for a 30 DAY
EXTENSION due to the short notice of the Notice of Appeal.



FELICIA PITRE
District Clerk
Dallas County, Texas
By Bridgette Vation, Deputy




                    6 0 0 COMMERCE STREET          DALLAS, TEXAS 75202 (214) - 653 - 7301
                           FAX (214) - 653 - 6634   e-mail: gfitzsimmons@dallascounty.org
                                 web site: www.dallascounty.org/distclerk/index.html